Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 5/27/2022.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a second bias supply branch having a first terminal coupled to a second auxiliary winding of the second transformer and a second terminal coupled to the supply capacitor; and wherein the first bias supply branch is switched from a deactivation state to an activation state for providing the bias supply voltage when the bias supply voltage is higher than a threshold voltage, and the second bias supply branch is switched from a deactivation state to an activation state for providing the bias supply voltage when the bias supply voltage is less than the threshold voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 10, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a second bias supply branch having a first terminal coupled to the second auxiliary winding to receive a second auxiliary voltage, and a second terminal coupled to the supply capacitor, wherein the first auxiliary voltage is less than the second auxiliary voltage; and wherein the first bias supply branch is selected to provide the bias supply voltage when the bias supply voltage is higher than a threshold voltage, and the second bias supply branch is selected to provide the bias voltage when the bias supply voltage is less than the threshold voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 17, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...rectifying a second auxiliary voltage developed on a second auxiliary winding of the second transformer and generating a second rectified voltage, wherein the first rectified voltage is less than the second rectified voltage; detecting the bias supply voltage on a supply capacitor; charging the supply capacitor with the first rectified voltage when the bias supply voltage is higher than a threshold voltage; and charging the supply capacitor with the second rectified voltage when the bias supply voltage is less than the threshold voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20220166325, Wang; Siran discloses an input-parallel output-series multi-converter switching power supply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838